ORDER
PRINGLE, Chief Justice.
THIS MATTER, coming on to be heard after a full hearing before the Unauthorized Practice of Law Committee of the Supreme Court of the State of Colorado (No. UPL 75-1), and after a Report, Findings, and Recommendations were made to this Court,
AND THE COURT, being fully advised in the premises,
ORDERS, ADJUDGES, AND DECREES:
1. That the Report, Findings, and Recommendations of the Unauthorized Practice of Law Committee of the Supreme Court of the State of Colorado be and the same are hereby approved, adopted, and incorporated by reference as a part of this decree.
2. The Respondent, H. Gordon Howard, who was licensed to practice law in Colorado in 1938 and disbarred in 1961 (People v. Howard, 147 Colo. 501, 364 P.2d 380 (1961)), be and he is enjoined from appearing before any court or administrative agency of the State of Colorado, in propria persona as trustee for the Howard Land Trust or any similar such trust for which Respondent may be trustee.
3. That any violation of this injunctive order will subject the Respondent to the full penalties and sanctions of this court’s contempt power.
This Order was entered after En Banc consideration.
GROVES, J., not participating.